
	
		II
		Calendar No. 334
		111th CONGRESS
		2d Session
		S. 3158
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2010
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			March 24, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require Congress to lead by example and freeze its own
		  pay and fully offset the cost of the extension of unemployment benefits and
		  other Federal aid. 
	
	
		1.No
			 increase in pay of members of Congress
			(a)Short
			 titleThis section may be
			 cited as the The No Pay Raise for
			 Congress Until the Budget is Balanced Act.
			(b)FindingsCongress makes the following
			 findings:
				(1)Article I,
			 section 9, of the United States Constitution makes Congress responsible for all
			 money drawn from the United States Treasury.
				(2)The United States
			 national debt now exceeds $12,600,000,000,000.
				(3)The Federal
			 budget deficit is projected to amount to $1,300,000,000,000 for fiscal year
			 2010 and the annual deficits will average nearly $1,000,000,000,000 for the
			 next decade, according to the Congressional Budget Office.
				(4)Each American’s
			 share of the United States national debt amounts to more than $41,000.
				(5)The United States
			 national debt increases more than $4,000,000,000 each day.
				(6)Foreign investors
			 held 48 percent of the United States’ outstanding public debt at the end of
			 2009, including $776,400,000,000 the United States owes to Communist
			 China.
				(7)For the first
			 time ever, the Federal budget deficit has been singled out as the most
			 important issue facing the future of the country, according to a Gallup poll
			 conducted between March 4 and March 7, 2010.
				(8)In the last six
			 months, Congress has passed 4 major extension bills, costing taxpayers nearly
			 $30,000,000,000.
				(9)Eighty-three
			 percent of Americans say the size of the Federal budget deficit is due to the
			 unwillingness of politicians to cut Government spending and just 11 percent
			 think the Government spends taxpayers’ money wisely, according to a national
			 survey conducted between February 2 and February 3, 2010, by Rasmussen
			 Reports.
				(10)More than twice
			 as many United States adults (58 percent) say that debt owed to China is a more
			 serious threat to the long-term security and well-being of the United States
			 than is terrorism from radical Islamic terrorists (27 percent), according to a
			 Zogby Interactive survey conducted between February 17 and February 19,
			 2010.
				(11)For the reasons
			 specified in paragraphs (1) through (10)—
					(A)Congress should
			 make balancing the Federal budget an urgent priority to protect the national
			 security, financial stability, and standard of living of the United
			 States;
					(B)because Congress
			 has long refused to make the tough decisions necessary to cut wasteful
			 spending, reducing the national debt limit is the only sure way to force
			 Congress to live within its means;
					(C)the pay for
			 members of Congress, who are constitutionally responsible for the money drawn
			 from the United States Treasury and the debt that results from excessive
			 spending, should not be increased until Congress has balanced the Federal
			 budget; and
					(D)Congress should
			 no longer approve irresponsible legislation that adds to the deficit and
			 burdens future generations with more debt.
					(c)Restrictions on
			 pay of Members of Congress
				(1)Restriction on
			 COLA adjustmentsNotwithstanding any other provision of law,
			 no adjustment shall be made under section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living
			 adjustments for Members of Congress) during fiscal year 2011 or any succeeding
			 fiscal year, until the fiscal year following the first fiscal year that the
			 annual Federal budget deficit is $0 as determined in the report submitted under
			 paragraph (2).
				(2)Determinations
			 and reports
					(A)In
			 generalNot later than 30
			 days after the end of each fiscal year, the Secretary of the Treasury
			 shall—
						(i)make a determination of whether or not the
			 annual Federal budget deficit was $0 for that fiscal year; and
						(ii)if the determination is that the annual
			 Federal budget deficit was $0 for that fiscal year, submit a report to Congress
			 of that determination.
						(B)Restriction of COLA
			 adjustmentsNot later than the end of each calendar year, the
			 Secretary of the Treasury shall submit a report to the Secretary of the Senate
			 and the Chief Administrative Officer of the House of Representatives on—
						(i)any determination
			 made under subparagraph (A); and
						(ii)whether or not
			 the restriction under paragraph (1) shall apply to the succeeding fiscal
			 year.
						2.Repeal of
			 increase of the office budgets of members of CongressOf the funds made available under Public Law
			 111–68 for the legislative branch (except for any account under the heading
			 CAPITOL
			 POLICE), $100,000,000 in unobligated balances are
			 rescinded: Provided,
			 That none of the funding available for the legislative branch be
			 available for any pilot program for mailings of postal patron postcards by
			 Senators for the purpose of providing notice of a town meeting by a Senator in
			 a county (or equivalent unit of local government) at which the Senator will
			 personally attend.
		3.Rescission of
			 unspent and uncommitted Federal funds
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated Federal funds, $9,200,000,000 in discretionary, unexpired
			 funds are rescinded.
			(b)ImplementationNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall—
				(1)identify the
			 accounts and amounts rescinded to implement subsection (a); and
				(2)submit a report
			 to the Secretary of the Treasury and Congress of the accounts and amounts
			 identified under paragraph (1) for rescission.
				
	
		March 24, 2010
		Read the second time and placed on the
		  calendar
	
